DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election with traverse of the species, neuropathic pain, in the reply filed on 2/22/22 is acknowledged.  The traversal is on the grounds that no reasons have been provided to support a conclusion of patentable distinctness between any of the disclosed species.  This is not found persuasive because the patentable distinctness is related to the underlying cause of pain.  For example, search for neuropathic pain due to cancer would not lead to information related to inflammatory pain due to rheumatoid arthritis.  The requirement is still deemed proper and is therefore made FINAL.  
Claims 29-45 are pending.  Claims 30-31 have been withdrawn from further consideration as being drawn to a non-elected species.  Claims 29, 32-45 are examined herein insofar as they read on the elected invention and species.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 29, 32-45 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14, 16-21 of copending Application No. 17/609,098.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treating pain resulting from diabetic neuropathy by administering gabapentin and trazodone in the claimed amounts and ratios.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29, 32-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (WO 2009/021058 A2, of record).
Singh teaches a pharmaceutical composition comprising tramadol, gabapentin, the NMDA receptor antagonist, dextromethorphan (claims 1 and 4), and the tricyclic antidepressant, trazodone (claim 17).  Methods of treating pain resulting from diabetic neuropathy are taught (claims 22-23).  Various embodiments of gabapentin can be from 10-200 mg, 15-150 mg, 20-100 mg, 30-90 mg.  The amount of tricyclic antidepressants may be from 1-1000 mg, preferably 5-300 mg, with the daily dosage generally not exceeding 300 mg (page 50, line 24 to page 51, line 9 and claim 7).  The invention is directed to the surprising and unexpected synergy obtained via the administration of a NMDA receptor antagonist (dextromethorphan) together with an anticonvulsant (gabapentin), and a tricyclic anti-depressant (trazodone), and tramadol (page 6, lines 17-19).
For example, the lowest end of the ranges above would be 10 mg for gabapentin and 1 mg for trazodone or a trazodone to gabapentin weight ratio of 1:10.  For an average adult male weighing 70 kg, this would calculate to 0.14 mg/kg of gabapentin and 0.01 mg/kg of trazodone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627